Case 2:21-cv-01530-GMN-VCF Document 1-1 Filed 08/17/21 Page 1 of 8




                   EXHIBIT “A”
Case 2:21-cv-01530-GMN-VCF Document 1-1 Filed 08/17/21 Page 2 of 8
                                                        Electronically Filed
                                                        6/4/2021 4:49 PM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                                                     CASE NO: A-21-835781-C
                                                              Department 14




                        Case Number: A-21-835781-C
Case 2:21-cv-01530-GMN-VCF Document 1-1 Filed 08/17/21 Page 3 of 8
Case 2:21-cv-01530-GMN-VCF Document 1-1 Filed 08/17/21 Page 4 of 8
Case 2:21-cv-01530-GMN-VCF Document 1-1 Filed 08/17/21 Page 5 of 8
Case 2:21-cv-01530-GMN-VCF Document 1-1 Filed 08/17/21 Page 6 of 8
Case 2:21-cv-01530-GMN-VCF Document 1-1 Filed 08/17/21 Page 7 of 8
Case 2:21-cv-01530-GMN-VCF Document 1-1 Filed 08/17/21 Page 8 of 8
